Citation Nr: 1828994	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating evaluation for right shoulder labral tear repair (right shoulder disability) for the period prior to December 20, 2017.

2.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability for the period beginning December 20, 2017.

3.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  

4.  Whether an overpayment of VA compensation benefits was properly created regarding National Guard drill pay for Fiscal Year 2015.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1994 to November 1994; October 2003 to February 2005; February 2009 to March 2009; with service in the Reserves and Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The June 2012 rating decision granted service connection for PTSD at a 50 percent disability rating, effective March 31, 2010.  In August 2014, the RO granted service connection for recurrent right shoulder dislocation, right shoulder labral tear at a noncompensable evaluation, effective March 31, 2010.

In an April 2018 rating decision, the RO increased the rating evaluation for the right shoulder disability to a 20 percent disability rating, effective December 20, 2017.  However, since this increase is not representative of a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of overpayment of VA compensation benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to December 20, 2017, the limitation of motion of the Veteran's right shoulder did not manifest objective evidence of swelling, muscle spasm, or satisfactory evidence of painful motion; and there was no X-ray evidence of involvement of two or more major joints or two or more minor joint groups.

2.  For the period beginning December 20, 2017, the Veteran's right shoulder disability is manifested by a limitation of motion at shoulder level. 

3.  The Veteran's PTSD symptoms more nearly approximate an occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the period prior to December 20, 2017, the criteria for a compensable rating for a right shoulder disability are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5018, 5201 (2017).  

2.  For the period beginning December 20, 2017, the criteria for a rating in excess of 20 percent for a right shoulder disability are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, DC 5003, 5201 (2017).  

3.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating Evaluation

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.	Right Shoulder Disability

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

For the period prior to December 20, 2017, the Veteran was assigned a noncompensable rating for his right shoulder disability, under DC 5199-5018.  The use of "99" in a rating decision is reflective of a disability not listed in VA's rating schedule which, in this case, is evaluated under the diagnosis code for intermittent hydrathrosis.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a, DC 5018 (2017).  In April 2018, when the RO increased the rating disability to 20 percent, the diagnostic code was modified to DC 5003-5201, effective December 20, 2017.  As applied here, hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2017).  In this particular case, the first set of four digits, 5003, is the diagnostic code for degenerative arthritis (hypertrophic or osteoarthritis); whereas the second set of four digits after the hyphen, 5201, is the diagnostic code used to rate the residuals of limitation of motion of the arm.  Id.

Diseases that are rated under DC 5018 are to be rated on limitation of motion of the affected parts as degenerative arthritis, under DC 5003.  Accordingly, under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2017).  When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings will not be combined with ratings based on limitation of motion.  Id.

Under DC 5201, limitation of motion of the arm at shoulder level warrants a 20 percent rating.  38 C.F.R. § 4.71a., DC 5201.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity and 20 percent rating for the minor extremity.  Id.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.  Id.

VA regulation defines normal range of shoulder motion as forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2017).  Lifting the arm to shoulder level means lifting it to 90 degrees.  See id.  

Limitation of motion under DC 5201 may be compensated based on limitation of abduction or limitation of flexion-the two planes of movement involving lifting the arm from the side-whichever would afford the higher rating.  Yonek v. Shinseki, 722 F.3d, 1355, 1358 - 59 (2013) (citing Mariano v. Principi, 17 Vet. App. 305, 314 - 16 (2003)).  However, separate ratings for both limitation of abduction and flexion are not available under this DC.  Id. (holding that "the plain language of [DC] 5201 . . . allows only a single rating for 'limitation of motion of' an arm"); cf. Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a single diagnostic code, a claimant is not entitled to more than one rating for a given disability unless the DC expressly provides otherwise). 

Period Prior to December 20, 2017

As noted above, the Veteran is rated at a noncompensable rating, under DC 5199-5018, for the period prior to December 20, 2017.  

Treatment records reflect that the Veteran was diagnosed with right shoulder arthralgia.  See e.g. November 2012 Primary Care Initial Evaluation Note; see also July 2013 Primary Care Note.  The medical Evidence of record also reflects that other findings and diagnoses of the right shoulder include recurrent right shoulder instability, right shoulder dislocation and right shoulder labral tear.  See e.g. July 2013 Primary Care Note (reflecting a diagnosis of right shoulder arthralgia status post dislocation); see also April 2014 Ortho-Gen Consult Note (reflecting a diagnosis of recurrent dislocation of the right shoulder; that the Veteran first dislocated his right shoulder in boot camp in 1994; and that he had at least 5 dislocations between 1994 and 2014); see, too June 2014 VA examination (reflecting a diagnosis of recurrent right shoulder dislocation and right shoulder labral tear); see, too February 2015 Orthopedic Surgery Outpatient Note (reflecting that the Veteran was doing a follow up for his recurrent right shoulder instability).

According to a June 2014 VA examination, the Veteran's right arm is his major or dominant extremity.  See 38 C.F.R. § 4.69.  Thus, the ratings assigned for limitation of motion of the major upper extremity in DC 5201 apply.  The June 2014 VA examination report reflects that on range of motion testing, right shoulder flexion ended at 165 degrees, with no objective evidence of painful motion noted; right shoulder abduction ended at 120 degrees, with no objective evidence of painful motion noted; right shoulder internal rotation ended at 60 degrees, without objective evidence of painful motion noted; and external rotation ended at 75 degrees, with no objective evidence of painful motion noted.  Id.  

Although the VA examination report reflects that the Veteran did not have additional limitation in range of motion of the right shoulder, following repetitive-use testing, the report reflects that the Veteran had functional loss and/or functional impairment of the right shoulder, in which less movement than normal in the right shoulder was a contributing factor.  Id.  Although the VA examination report reflects that the Veteran had localized tenderness or pain on palpation of joints/soft/tissues/biceps tendon of the right shoulder, there was no evidence of guarding or ankylosis of the shoulder joint.

After a review of the pertinent medical evidence of record, the Board finds that a compensable rating, for the period prior to December 20, 2017 is not warranted.  Under DC 5201, the Veteran does not meet the diagnostic criteria for the lowest, minimum assignable rating of 20 percent because forward flexion and abduction of the right shoulder were 165 degrees and 120 degrees, respectively, thereby exceeding shoulder level at 90 degrees.  See June 2014 VA examination.  Thus, there is no evidence that the Veteran's limitation of motion was at shoulder level, which is the requisite criterion for assigning a 20 percent disability rating.  See id.  However, given that limitation of motion for the right shoulder is noncompensable under DC 5201, the Board has also considered the Veteran's eligibility for a rating under DC 5003.  In this regard, the medical evidence of record does not show any objective evidence of swelling, muscle spasm or painful motion in the right shoulder; and furthermore, there is no X-ray evidence of involvement of two or more major joint groups.  Therefore, a 10 percent rating evaluation is not assignable under DC 5003.

Furthermore, the Board has considered the DeLuca criteria and finds that a compensable rating is not warranted based on functional loss due to pain, weakness, premature or excess fatigability, and incoordination causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 - 07.  The medical evidence of record has not shown that the Veteran's right shoulder disability is not manifested by giving way, instability, or weakness on examination.  See e.g. June 2014 VA examination.  Furthermore, there is no evidence of additional limitations of motion on repeat testing, and the Veteran did not report any flare-ups that would impact the function of his right shoulder.  Therefore, a compensable rating, even based on the DeLuca criteria, is not assignable.

Additionally, the Board has also considered where separate ratings apply under other diagnostic codes, including DCs 5200, 5202, and 5203.  However, the Veteran does not have diagnoses of ankylosis of scapulohumeral articulation (DC 5200), other impairment of the humerus (DC 5202), or impairment of the clavicle or scapula (DC 5203).  Therefore, a separate or compensable rating is not warranted under any other diagnostic code pertaining to the right shoulder for the period prior to December 20, 2017. 

Period Beginning December 20, 2017

As noted above, the Veteran is rated at 20 percent disabling, under DC 5003-5201, for the period beginning December 20, 2017.  

A February 2018 VA examination also reflects that the Veteran's right shoulder is his major or dominant extremity.  See 38 C.F.R. § 4.69.  Thus, the ratings assigned for limitation of motion of the major upper extremity in DC 5201 also apply to the period beginning December 20, 2017.

At a February 2018 VA examination, the Veteran reported flare-ups of the right shoulder.  He described the functional loss or functional impairment of the joint or extremity as loss of mobility.  Id.  On range of motion testing, the right shoulder was abnormal outside of normal range.  Id.  Flexion ended at 105 degrees; abduction ended at 110 degrees; external rotation was 0 - 20 degrees; and internal rotation was 0 to 10 degrees.  Id.  The February 2018 VA examination report further reflects that range of motion contributed to functional loss, which was described as the inability to use right arm for over the head activities.  Id.  Although pain was noted on the examination, which causes functional loss, there was no evidence of pain on weight-bearing and no objective evidence of crepitus.  Id.  The VA examination report further reflects that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time; and that factors causing functional loss included pain, fatigue and lack of endurance.  Id.  Furthermore, as the VA examination report notes, one additional factor that contributed to the right shoulder disability was, less movement than normal of the right shoulder.  Id.  However, there were no findings of impairment of the clavicle or scapula; and no findings of loss of head, nonunion, or fibrous union of the humerus.

After a review of all pertinent record medical records for this period, the Board finds that an initial rating in excess of 20 percent is not warranted.  Under DC 5003, the highest compensable rating is at 20 percent, and therefore, a rating evaluation in excess of 20 percent is not available.  Under DC 5201, a 30 percent rating is not assignable because there is no evidence of limitation of motion of the right shoulder at a point that is midway between the side and shoulder level.  Rather, the evidence of record indicates, as noted above, that the Veteran's inability to use right arm for over the head activities is the impact of how the range of motion contributes to functional loss.

Notwithstanding, the Board has considered the DeLuca criteria.  A rating higher than 20 percent for the right shoulder disability is not warranted based on functional loss due to pain, weakness, premature or excess fatigability, and incoordination causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 - 07.  Although the most probative evidence of record, the February 2018 VA examination report, reflects that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time; and that factors causing functional loss included pain, fatigue and lack of endurance, this does not in itself show further functional impairment, but rather, reflects the very symptoms and functional impairment upon which the 20 percent rating is already assigned.  Accordingly, a rating higher than 20 percent is not warranted when sections 4.40 and 4.45 are considered.  See DeLuca, 8 Vet. App. at 206 - 07.  Rather, the 20 percent currently assigned contemplates the increased pain and limitation of motion the Veteran experiences with overhead movements.  Indeed, the 20 percent rating is based on limitation of motion to shoulder level, which clearly forecloses overhead movements with that arm.  See 38 C.F.R. § 4.71a, DC 5201. 

Finally, the Board has also considered where separate ratings apply under other diagnostic codes, including DCs 5200, 5202, and 5203 for this appellate period.  However, the Veteran does not have diagnoses of ankylosis of scapulohumeral articulation (DC 5200), other impairment of the humerus (DC 5202), or impairment of the clavicle or scapula (DC 5203).  Therefore, a separate rating is not warranted under any other diagnostic code pertaining to the right shoulder for the period beginning December 20, 2017. 

II.	Post-Traumatic Stress Disorder (PTSD)

The criteria for evaluating PTSD are found in the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, DC 9411 (2017).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 - 44 (2002).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2017).

The Veteran is currently rated at 50 percent disabling for his service-connected PTSD.  He asserts that he is entitled to at least 70 percent for his PTSD.  See March 2012 Notice of Disagreement (NOD).  He further asserts that the RO did not base its decision on all evidence on all material evidence of record, as it disregarded the medical opinion of his treating psychiatrist.  Id.

In this private opinion, the Veteran's treating psychiatrist, Dr. E.W.H., opined that because of his service-connected PTSD, the Veteran is moderately compromised in his ability to sustain social relationships and that he is also moderately compromised in his ability to sustain work relationships.  See July 2010 PTSD Evaluation form Dr. E.W.H.  As the basis for his rationale, Dr. E.W.H.'s private opinion/report indicates that the Veteran has been having nightmares since 2004.  Id.  Further, he indicated that the Veteran was having intrusive thoughts, startles easily, is hypervigilant and cannot tolerate anyone behind him.  Id.  Dr. E.W.H. also indicated that the Veteran only socializes with his family; and his recent memory is severely impaired, so much that he cannot remember when he reads and gets lost when traveling.  Id.  Additionally, Dr. E.W.H. noted that the Veteran manifests anger, sadness, and fear, which come upon him 55 percent of the time, and without the Veteran understanding why, which according to Dr. E.W.H., indicates his prefrontal cortex is dysfunctional.  Id.  He also reported that the Veteran feels depressed 50 percent of the time with low energy and little interest in things; has crying spells 10 percent of the time; and that he angers and agitates very easily.

Treatment records reflect that the Veteran complained of, and/or manifested symptoms, such as sleep disturbances, including nightmares; anger; depression; irritability; hypervigilance, including exaggerated started response; difficulty concentrating; and memory impairment.  See e.g. August 2010 Progress Notes (reflecting symptoms of nightmares, flashbacks, and panic attacks); see also February 2011 Private Treatment Notes (reflecting complaints of nightmares and five hours of sleep); March 2012 Private Treatment Notes (reflecting 3 - 4 hours of sleep; nightmares; and anger and depression); November 2012 Neurology Consult (reflecting complaints with memory/concentration, which were noted as secondary to PTSD/depression); see, too November 2017 Health Consult Note (reflecting that the Veteran had a PCL-5 score of 52, which indicated a significant degree of PTSD at the time).

The medical evidence of record also entails VA examination reports for PTSD, which reflect additional symptoms and comprehensive, detailed evaluations of the Veteran's mental disability picture.  A May 2011 VA examination for PTSD reflects that the Veteran reported having persistent re-experiencing of traumatic events, especially at night; intrusive memories during the day at work; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, e.g. refused to attend fireworks display and avoids any place that might have loud noise; exercised caution around parked cars; and increased startled response, e.g. will "hit the floor".   

The VA examiner described his PTSD symptoms as recurrent and intrusive distressing recollections of combat physiological reactivity to cues symbolizing aspect of combat - loud noises avoidance of thoughts feeling and others; social isolation; diminished interests in activities; sleep disturbance; hypervigilance; difficulty concentrating; irritability; and outburst of anger with behavioral dyscontrol.  See May 2011 VA examination Report.  Additionally, the VA examiner determined that the disturbance caused significant distress or impairment in social, occupational or other important areas of functioning.  Id.  He summarized the functional impairment of the Veteran's disability as an occupational and social impairment that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Id.

In a June 2014 VA examination report, a VA examiner determined that the Veteran's symptoms appeared to be mildly impacting his level of functioning at the time.  The VA examination report reflects that at the time, the Veteran had been married for six years to his only wife and that the Veteran reported having occasional conflicts with his wife, due to irritability and lack of interest in social activities.  See June 2014 VA examination Report.  At the VA examination, the Veteran also indicated that he had an emotionally distant relationship with his family members at times, and that he had few to no friends.  Id.  He further indicated that he was able to engage in social activities but that he had to be asked to do so.  Id.  The Veteran also reported having some minor difficulty recalling minor things at work, although he denied having problems with job performance reviews.  Id.  He also denied having problems with his supervisors at work, but he indicated that he avoids dealing with inmates at his place of employment, due to concerns that he will not be able to calm down when angry.  Id.  The Veteran also reported having symptoms including, anger/irritability; mood swings (he described his mood as "up and down"); sleep disturbances (indicating that he has trouble sleeping through the night); nightmares, approximately 3 or 4 times a week; mild memory and concentration impairment, indicating that he has mild memory problems at work, such as forgetting which key goes with which door, as well as well as difficulty concentrating at times, or failing to recall a conversation; psychomotor agitation; anxiety/startled response/hypervigilance; avoidance, in which he endeavors to avoid places with loud noises, and anything that he believes would make him feel uneasy; and social isolation/diminished interest.  Id.  However, he denied having suicidal or homicidal ideation.  Id.  

The VA examiner summarized the functional impairment of the Veteran's disability as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The only symptom that the VA examiner associated with the Veteran's PTSD was chronic sleep impairment.  With respect to behavioral observations, the VA examiner noted that the Veteran's hygiene was good, and that he was alert, attentive, and oriented to person, place, time and situation; immediate, short-term, and long-term memory appeared adequate; demonstrated an ability to engage in abstract thinking and was able to interpret a common proverb with no problem; thought process was logical and organized; and there was no evidence of hallucinations, delusions, or paranoia.

In a February 2018 VA examination, the Veteran reported having symptoms of continued re-experiencing trauma; avoidance reactions; hyperarousal; high startled response; hypervigilance; poor sleep patterns; trouble concentrating; pessimism, feeling that the world is more of a dangerous place; loss of interest in activities; low mood; poor energy level; decreased motivation; and feeling detached from others.  He also reported having symptoms of anger/irritability; mood swings; nightmares; mild memory impairment; anxiety; and isolation.  See February 2018 VA examination Report.  According to the VA examination report, the Veteran's wife notices his poor sleep patterns, irritability, agitation reactions, and desire to isolate, which affects their marriage.  Id.  The VA examination report further reflects that he is socially isolative and has minimal social contacts, but that the Veteran denied having a history of inpatient treatment.  Id.  

The VA examiner summarized the functional impairment of the Veteran's disability as an occupational and social impairment with reduced reliability and productivity.  Id.  She determined that the symptoms associated with his PTSD, include depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or work like setting.  Id.  With respect to behavioral observations, the VA examiner noted that the Veteran was cooperative and that he arrived at the examination in appropriate clothing; speech prosody, rate and rhythm were within normal limits; he engaged appropriately with the examiner and made appropriate eye contact; he was oriented on all spheres; mood was "worn out and down"; and affect was flat with poor range.  Id.  No evidence of psychotic thinking was noted; thought content and thought processing were intact; and his insight and judgment were fair.  Id.

After a review of all pertinent medical evidence of record, however, there is no evidence, nor has the Veteran reported or manifested, symptoms of a greater frequency, severity, or duration to warrant a rating higher than 50 percent for PTSD.  The evidence does not show that his psychiatric disability has been manifested by such symptoms as suicidal thought, plan, prior attempts; thought disorder, such as delusions, disorganized thinking, hallucinations, or being grossly disorganized; obsessional rituals; neglect of personal hygiene and appearance; near-continuous panic or depression affecting his ability to function independently; or any other manifestations that severely impact his activities of daily living.  Therefore, the evidence fails to show deficiencies in most areas due to symptoms similar or equivalent in severity to those listed in the rating criteria for a 70 percent rating, and thus, a rating in excess of 50 percent is not warranted.  See Vazquez-Claudio v. Shinseki, 713 F. 3d 112, 118 (Fed. Cir. 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  

Therefore, based on the foregoing, the Board finds that the preponderance of the evidence is against this claim.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim for an increased rating must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period prior to December 20, 2017, entitlement to an initial compensable rating for right shoulder disability is denied.

For the period beginning December 20, 2017, entitlement to an initial rating in excess of 20 percent for right shoulder disability is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issue on appeal.

During the pendency of this appeal, a September 2016 correspondence/rating decision retroactively adjusted the Veteran's compensation benefits from October 1 to November 19 of the 2015 fiscal year, based on 48 drill days completed.  In September 2017, the Veteran filed a notice of disagreement (NOD) on this September 2016 decision.  However, the RO has not provided the Veteran with a statement of the case (SOC) for his claim.  Therefore, under these circumstances, rather than refer, the Board must remand this claim back to the RO to issue an SOC and to provide the Veteran or his representative an opportunity to perfect an appeal of this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

In response to the Veteran's 2017 NOD, undertake all indicated action, pursuant to 38 U.S.C. § 7105 (2012), to provide the Veteran and/or his representative a complete responsive SOC relating to the issue of overpayment of VA compensation benefits.  If the Veteran perfects a timely appeal, and should this matter be certified, return the matter to the Board after all the requisite development have been completed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


